Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 17/247419, filed 12/10/2020.   Claims 1-20 was originally filed.  Applicant have made preliminary amendment, and canceled Claims 1-20, added Claims 21-36, which have been considered below.  Claims 21, 34, and 36 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 21-36 are rejected on the ground of nonstatutory double patenting over claims 1-13, 16, and 18-19 of U.S. Patent No. 10,891,016 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because generating and displaying a map including icons for respective applications in the instant application would be desirable with an implementation of executions of the applications interacting with a server.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate icons for respective applications in order to enhance user’s interactions with the respective applications effectively.

The claims of the instant application are compared to the similar claims of U.S. Patent No. 10,891,016 in the following table:
Instant Application
Patent No. 10,891,016
21. A method for generating, at a server, a graphical user interface (GUI) for execution on a plurality of user devices, the GUI including a map for a set of applications executable on the user devices to facilitate interaction between the corresponding user device and a game server, the method comprising: measuring a number of users currently interacting with the first application of the set of applications; generating a first icon for the first application, a first display characteristic of the first icon being based on the measured number of users currently interacting with the first application; measuring a number of users currently interacting with a second application of the set of applications; generating a second icon for the second application, a second display characteristic of the second icon being based on the measured number of users currently interacting with the second application; generating a map including the first and second icons; and displaying the generated map on a first one of the user devices executing the GUI.
1. A method for generating, at a map server communicatively coupled to either one of a game server or a user device, a graphical user interface (GUI) for the user device including a map for a set of items in a gaming environment, comprising: measuring a first usage characteristic for a first item in the set of items, the first usage characteristic being a total number of users interacting with the first item, wherein the first item represents a first application executable on a plurality of user devices that interact with the game server and wherein the total number of users interacting with the first item is based on a number of executions of the first application interacting with the game server across the plurality of user devices; generating a first icon for the first item, a first display characteristic of the first icon being based on the first usage characteristic; measuring a second usage characteristic for a second item in the set of items, the second usage characteristic being a total number of users interacting with the second item, wherein the second item represents a second application executable on the plurality of user devices that interact with the game server and wherein the total number of users interacting with the second item is based on a number of executions of the second application interacting with the game server across the plurality of user devices; generating a second icon for the second item, a second display characteristic of the second icon being based on the second usage characteristic; generating the map including the first and second icons; transmitting map display data corresponding to the generated map to the game server or to the user device; and in response to receiving the map display data at the user device, the GUI of the user device displays, on the generated map, the first icon having the first display characteristic and the second icon having the second display characteristic, wherein the first icon and the second icon represent available games selectable by users of the plurality of users devices that are requesting the map.
22. The method of claim 21, wherein the map is arranged as a road map with a plurality of plots, each plot including one application of the set of applications.
2. The method of claim 1, wherein the map is arranged as a road map with a plurality of plots, each plot including at least one of the items in the set of items.
23. The method of claim 22, wherein the map includes roads extending between the plots.
3. The method of claim 2, wherein the map includes roads extending between the plots.
24. The method of claim 22, wherein the map includes aesthetic features to simulate the road map.
4. The method of claim 2, wherein the map includes aesthetic features to simulate the road map.
25. The method of claim 22, wherein the applications collected into groups geographically located on the map based on traits of the applications.
5. The method of claim 2, wherein the items are collected into groups geographically located on the map based on traits of the items.
26. The method of claim 25, wherein each of the groups is represented in a corresponding one of the plots.
6. The method of claim 5, wherein each of the groups is represented in a corresponding one of the plots.
27. The method of claim 21, further comprising: determining an identifying characteristic for each of the first and second applications, wherein generating the first icon includes the identifying characteristic of the first application and generating the second icon includes the identifying characteristic of the second application.
7. The method of claim 1, further comprising: determining an identifying characteristic for each of the first and second items, wherein the generating the first icon includes the identifying characteristic of the first item and generating the second icon includes the identifying characteristic of the second item.
28. The method of claim 27, wherein the identifying characteristic for each of the first and second applications includes one of an image of the corresponding one of the first and second applications, a text identification of the corresponding one of the first and second applications, a title of the corresponding one of the first and second applications.

8. The method of claim 7, wherein the identifying characteristic for each of the first and second items is one of an image of the corresponding one of the first and second items, a text of the corresponding one of the first and second items, a title of the corresponding one of the first and second items, or a combination thereof.
29. The method of claim 21, further comprising: determining at least one of a relative usage characteristic, a time characteristic, or an availability characteristic for each of the first and second applications, wherein generating the icon for the first application includes one of the relative usage characteristic, the time characteristic, and the availability characteristic for the first application.

9. The method of claim 1, further comprising: determining at least one of a relative usage characteristic, a time characteristic, or an availability characteristic for each of the first and second items, wherein the generating the icon for the first item includes the at least one of the relative usage characteristic, the time characteristic, or the availability characteristic for the first item.
30.  The method of claim 21, wherein the applications in the set of applications include electronic games playable on the user devices.

10. The method of claim 1, wherein the items in the set of items are electronic games playable by the users.
31. The method of claim 30, wherein, for a selected one of the games, the usage characteristic is a total number of the user devices on which the selected game is either currently playing or has been played during a predetermined time period.

11. The method of claim 10, wherein, for a selected one of the games, the usage characteristic is a total number of the users playing the selected game either currently or during a predetermined time period.
32. The method of claim 30, wherein each of the first and second icons is selectable to launch a corresponding one of the games.

12. The method of claim 10, wherein each of the first and second icons is selectable to launch a corresponding one of the games.
33. The method of claim 21, wherein the display characteristic for the first icon includes one of a height of the first icon, a color of the first icon, a shape of the first icon, or a combination thereof.

13. The method of claim 1, wherein the display characteristic for the first icon includes one of a height of the first icon, a color of the first icon, a shape of the first icon, or a combination thereof.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 21, 27, 29-32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Feit et al. (hereinafter Feit): U.S. Patent Application Pub. No. 2016/0062635, in view of Novotny et al. (hereinafter Novotny): U.S. Patent Application Pub. No. 2013/0274021.
Claim 1:
Novotny expressly discloses:
A method for generating, at a server, a graphical user interface (GUI) for execution on a plurality of user devices, the GUI including a map for a set of applications executable on the user devices to facilitate interaction between the corresponding user device and a game server, the method comprising: 
measuring a number of users currently interacting with the first application of the set of applications ([0064][0065]: monitoring of information identifying a number of player currently playing a first game application); 
measuring a number of users currently interacting with a second application of the set of applications ([0064][0065]: monitoring of information identifying a number of players currently playing a second game application); 
Novotny does not explicitly disclose:
generating a first icon for the first application, a first display characteristic of the first icon being based on the measured number of users currently interacting with the first application.
Feit, however, further teaches:
generating a first icon for the first application, a first display characteristic of the first icon being based on the measured number of users currently interacting with the first application ([0034]-[0036]: generating a first icon for a first application based on one or more usage characteristics, including the monitored information identifying a number of players currently playing a first game application, as taught by Novotny). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Novotny to include: generating a first icon for the first application, a first display characteristic of the first icon being based on the measured number of users currently interacting with the first application, for the purpose of enabling a user to quickly manage multi-tasks between applications in an efficient manner, as taught in Feit.
Feit further teaches:
generating a second icon for the second application, a second display characteristic of the second icon being based on the measured number of users currently interacting with the second application ([0034]-[0036]: generating a second icon for a second application based on one or more usage characteristics, including the monitored information identifying a number of players currently playing a second game application, as taught by Novotny); 
generating a map including the first and second icons (figs. 2-4: generating a view/map including the first and second icons); and 
displaying the generated map on a first one of the user devices executing the GUI (figs. 2-6; [0052][0055]: displaying the generated view/map on one or more screens of user devices via the communication component).  
Claim 27. The method of claim 21, further comprising: determining an identifying characteristic for each of the first and second applications, wherein generating the first icon includes the identifying characteristic of the first application and generating the second icon includes the identifying characteristic of the second application (Feit- [0035][0036]: creating the first and second icons based on identified usage characteristics of the first and second applications).  
Claim 29. The method of claim 21, further comprising: determining at least one of a relative usage characteristic, a time characteristic, or an availability characteristic for each of the first and second applications, wherein generating the icon for the first application includes one of the relative usage characteristic, the time characteristic, and the availability characteristic for the first application (Feit- [0035][0036]: creating the icon including a relative usage characteristic for the first and second applications).  
Claim 30. The method of claim 21, wherein the applications in the set of applications include electronic games playable on the user devices (Feit- [0042]: including game applications).  
Claim 31. The method of claim 30, wherein, for a selected one of the games, the usage characteristic is a total number of the user devices on which the selected game is either currently playing or has been played during a predetermined time period (Novotny- [0065][0067]: including a number of players currently playing a game or a historical number of players during a certain time period).  
Claim 32. The method of claim 30, wherein each of the first and second icons is selectable to launch a corresponding one of the games (Feit- [0029][0030][0042]: launching the selected game application).  
Claims 34 and 36:
The subject matter recited in each of Claims 34 and 36 corresponds to the subject matter recited in Claim 21.  Thus Feit in view of Novotny discloses every limitation of Claims 34 and 36, as indicated in the above rejections for Claim 21.
	
4.	Claims 22-26, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Feit in view of Novotny, and further in view of Robertson et al. (hereinafter Robertson): U.S. Patent No. 7,447,999.
Claim 22:
As indicated in the above rejection, Feit in view of Novotny discloses every limitation of claim 21.
Feit in view of Novotny does not explicitly disclose:
the map is arranged as a road map with a plurality of plots, each plot including one application of the set of applications.  
Robertson, however, further teaches:
the map is arranged as a road map with a plurality of plots, each plot including one application of the set of applications (fig. 7: including a road map with multiple plots of applications).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Novotny and Feit to include: the map is arranged as a road map with a plurality of plots, each plot including one application of the set of applications, for the purpose of visualizing a large set of graphical objects in an organized manner so as to effectively interact with a user-friendly interface, as taught in Robertson.
Robertson further teaches:
Claim 23. The method of claim 22, wherein the map includes roads extending between the plots (figs. 10-12; extending between the plots).  
Claim 24. The method of claim 22, wherein the map includes aesthetic features to simulate the road map (col. 11 lines 60-67 & col. 12 lines 1-15: a cluster movement with a simulated 3D image space).  
Claim 25. The method of claim 22, wherein the applications collected into groups geographically located on the map based on traits of the applications (col. 13 lines 22-40: clustering icons geographically located based on metadata of applications).  
Claim 26. The method of claim 25, wherein each of the groups is represented in a corresponding one of the plots (fig. 7: each cluster representing a corresponding one of the plots).  
Claim 33. The method of claim 21, wherein the display characteristic for the first icon includes one of a height of the first icon, a color of the first icon, a shape of the first icon, or a combination thereof (figs. 10-12: including a height and shape of the first icon).
Claim 35:
The subject matter recited in each of Claim 35 corresponds to the subject matter recited in Claim 22.  Thus Feit in view of Novotny and Robertson discloses every limitation of Claim 35, as indicated in the above rejections for Claim 22.

5.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Feit in view of Novotny, and further in view of Pearlman et al. (hereinafter Pearlman): U.S. Patent Application Pub. No. 2017/0017648.
Claim 28:
As indicated in the above rejection, Feit in view of Novotny discloses every limitation of claim 27.
Feit in view of Novotny does not explicitly disclose:
the identifying characteristic for each of the first and second applications includes one of an image of the corresponding one of the first and second applications, a text identification of the corresponding one of the first and second applications, a title of the corresponding one of the first and second applications.  
Pearlman, however, further teaches:
the identifying characteristic for each of the first and second applications includes one of an image of the corresponding one of the first and second applications, a text identification of the corresponding one of the first and second applications, a title of the corresponding one of the first and second applications ([0133][0145]: identifying characteristics of text and image for each application).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Novotny and Feit to include: the identifying characteristic for each of the first and second applications includes one of an image of the corresponding one of the first and second applications, a text identification of the corresponding one of the first and second applications, a title of the corresponding one of the first and second applications, for the purpose of determining a context associated with an image to identify a link to a particular application so as to provide relevant content to users, as taught in Pearlman.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177